Citation Nr: 1042689	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 
percent for hypertension with chronic renal insufficiency and a 
history of left ventricular hypertrophy.  

2.  Entitlement to an initial disability rating in excess of 40 
percent for lumbar spine strain.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for plantar fasciitis with calcaneal spurs.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 
1986, January 1991 to April 1991 and from December 2004 to April 
2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
hypertension with chronic renal insufficiency and a history of 
left ventricular hypertrophy is manifested by a BUN of 14 to 37 
mg% and creatinine 1.2 to 1.8 mg%, with no findings of persistent 
edema and albuminuria or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.

2.  The evidence of record demonstrates that the Veteran's lumbar 
spine strain is productive of flexion ranging from 30 to 40 
degrees, extension ranging from 10 to 15 degrees, lateral flexion 
ranging from 15 to 30 degrees and rotation ranging from 10 to 30 
degrees, with no additional limitation of joint motion or 
function due to pain, fatigue, weakness, or the lack of endurance 
on repetitive use; no findings of unfavorable ankylosis have been 
demonstrated by clinical examination.  

3.  The evidence of record demonstrates that the Veteran's 
plantar fasciitis with calcaneal spurs is productive of foot pain 
affecting the ability to walk and stand, tenderness on palpation 
and throughout the feet with pain, soreness over the lateral 
foot, no swelling, no erythema, no induration, no abnormal 
warmth, no painful motion or restricted motion, no weakness or 
instability, no pain upon manipulation of the Achilles, no 
abnormal weight bearing, an antalgic gait with a cane, and a 
normal gait with a walker; X-rays demonstrate calcaneal spurs.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 60 
percent for hypertension with chronic renal insufficiency and a 
history of left ventricular hypertrophy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, 
Diagnostic Codes 7010, 7534 (2010).

2.  The criteria for an initial disability rating in excess of 40 
percent for lumbar spine strain not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a; Diagnostic Code 5237 
(2010).

3.  The criteria for an initial disability rating in excess of 10 
percent for plantar fasciitis with calcaneal spurs have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
increased initial ratings in the August 2006 rating decision, she 
was provided notice of the VCAA in April 2006.  An additional 
VCAA letter was sent in September 2006.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in September 2006, pertaining to the 
downstream disability rating and effective date elements of her 
claim, and was furnished a Statement of the Case in January 2007 
with subsequent re-adjudication in a November 2007 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for hypertension 
with chronic renal insufficiency and a history of left 
ventricular hypertrophy, lumbar spine strain and plantar 
fasciitis with calcaneal spurs have been established and an 
initial rating for this condition has been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim has 
been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which such 
notice was intended to serve has been fulfilled.  Id.  Also, it 
is of controlling significance that, after awarding the Veteran 
service connection for the disabilities on appeal and assigning 
an initial disability rating for the conditions, she filed a 
notice of disagreement contesting the initial rating 
determinations.  See 38 C.F.R. § 3.159(b)(3) (2010) (which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial rating 
assigned for the disabilities on appeal, included notice of the 
criteria for a higher rating for that condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting her appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of her claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

In the October 2010 informal hearing presentation, the Veteran's 
representative advanced the Veteran's contentions that her 
disabilities are under-evaluated because her hypertension has 
worsened, her back requires increased medication and her feet now 
cause her to use a walker to ambulate.  However, these exact 
arguments had been also previously set forth by the Veteran in 
her February 2007 VA form 9, after which, she was provided VA 
examinations in October 2007 for these disabilities currently on 
appeal.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the current severity of her hypertension 
with chronic renal insufficiency, lumbar spine strain and plantar 
fasciitis disabilities in October 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the October 2007 VA examinations are adequate for rating 
purposes, as the Veteran reported the current symptomatology for 
each disability, was provided a physical examination for each, 
and the examination reports were thorough and supported by the 
record.  Thereafter, the Veteran has not set forth any additional 
statements specifically alleging her symptomatology has worsened 
since the October 2007 VA examinations and nothing in the 
evidence indicates any inaccuracies or prejudice on these 
examinations.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  See 38 C.F.R. § 
3.159(c) (4) (2010).  Thus, the examinations noted above are 
therefore adequate upon which to base a decision.  

Further, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  For 
these reasons, an additional VA examination is not necessary in 
this case in order to adjudicate the Veteran's claim for an 
increased evaluation for the Veteran's hypertension with chronic 
renal insufficiency and a history of left ventricular 
hypertrophy, lumbar spine strain and plantar fasciitis with 
calcaneal spurs.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations and 
statements from the Veteran and her representative.  The Veteran 
has not indicated that she has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and her 
representative have been accorded ample opportunity to present 
evidence and argument in support of her appeal.  Thus, the Board 
finds that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2010).



Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

Analysis

1.  Hypertension with Chronic Renal Insufficiency and a History 
of Left Ventricular Hypertrophy

The Veteran's hypertension with chronic renal insufficiency is 
currently rated under Diagnostic Code 7534 for atherosclerotic 
renal disease (renal artery stenosis or atheroembolic renal 
disease) and is to be rated as a renal dysfunction.  38 C.F.R. 
§ 4.115b (2010).  

The criteria for rating renal dysfunction are found at 38 C.F.R. 
§ 4.115a.  A non compensable disability rating is assigned for 
renal dysfunction manifested by albumin and cases with history of 
acute nephritis or, non-compensable hypertension under Diagnostic 
Code 7101.  Renal dysfunction manifested by albumin constant or 
recurring with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101 warrants a 30 percent 
rating.  A 60 percent rating requires renal dysfunction with 
constant albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  An 80 percent rating is warranted 
for persistent edema and albuminuria with blood urea nitrogen 
(BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  Finally, a 100 percent rating 
is warranted for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 80 
mg%; or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

Under Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), a 10 percent 
rating is warranted for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control; a 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more; a 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more 40; 
and a 60 percent rating is warranted for diastolic pressure 
predominantly 130 or more. 38 C.F.R. § 4.104 (2010).  

Note 1 to Diagnostic Code 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  

Note 2 to Diagnostic Code 7101 provides that hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than by a separate evaluation.

Note 3 to Diagnostic Code 7101 provides that hypertension is to 
be evaluated separately from hypertensive heart disease and other 
types of heart disease.  

Throughout the duration of the appeal, the Veteran has maintained 
that her hypertension with chronic renal sufficiency warrants a 
higher initial disability rating.  

Service treatment reports and private treatment records within a 
year of the Veteran's claim, from April 2005, to March 2006 
reflect that the Veteran's blood pressure readings consisted of 
systolic pressures ranging from 118 to 196 and diastolic 
pressures ranging from 71 to 134.  During this period the 
Veteran's blood urea nitrogen (BUN) ranged from 14to 37 mg% and 
her serum creatinine (creat/crea) ranged from 1.2 to 1.7 mg%.  In 
an October 2005 service examination, pursuant to a 
Medical/Physical Evaluation Board proceeding, the Veteran's 
present condition was assessed as on multiple medications for 
hypertension with still poor control and she had renal failure 
with decreased creatinine clearance.  These conditions were noted 
to require careful close medical follow-up and monitoring, 
especially the blood pressure and renal failure.  While symptoms 
of fatigue and weakness were also noted at this time, these were 
associated with the Veteran's hypothyroidism disability and not 
her chronic renal failure.  

VA outpatient treatment reports from April 2006 reflect that the 
Veteran's blood pressure reading was 115/79 in April 2006 and she 
was diagnosed with hypertension, noted to be under excellent 
control.  

In a May 2006 VA examination, the Veteran reported she was 
diagnosed with hypertension in her early forties and had no 
symptoms of myocardial infarction, coronary artery disease (with 
the exception of left ventricular hypertrophy), transient 
ischemic attacks or cerebrovascular accidents.  She reported 
taking several medications daily with no side effects.  With 
respect to her chronic renal insufficiency, the Veteran reported 
having a hypertensive emergency in May 2005, after which she had 
elevated creatinine since that time, however, she stated she had 
no problems thus far.  She reported that she did not require 
dialysis and had no other renal issues, incontinence, 
pyelonephritis, urinary tract infections, or nephrolithiasis.  
The Veteran was on no treatment other than for her hypertension.  
The Veteran's blood pressure readings were 108/72, 107/71 and 
111/74.  She appeared well hydrated and in no apparent distress 
upon examination.  Laboratory data revealed the Veteran's BUN was 
27 mg% and creatinine was 1.8 mg%.  The examiner noted the 
Veteran had no obvious changes suggestive of ischemia.  

The Veteran was diagnosed with hypertension, noted to be in good 
control in the examination and with elevated creatinine/chronic 
renal insufficiency, probably as a result of the longstanding 
hypertension.  The Veteran was also diagnosed with left 
ventricular hypertrophy, however, the examiner noted there was no 
evidence of this on an electrocardiogram report in April 2006.  
Finally, the Veteran was diagnosed with chronic kidney disease, 
chronic renal insufficiency based upon the creatinine of 1.8 mg% 
with a BUN of 27 mg%, both noted to be slightly elevated and 
likely due to the longstanding hypertension.  The examiner noted 
that the Veteran's creatinine was elevated from 1.5 mg% in April 
2006 to 1.8 mg% in May 2006, which appeared to be a progressive 
issue.  At this point, the examiner found no renal failure or 
requirement for dialysis.  

VA outpatient treatment reports from May 2006 to November 2007 
reflect that the Veteran's blood pressure readings consisted of 
systolic pressures ranging from 105 to 158 and diastolic 
pressures ranging from 69 to 105.  During this period the 
Veteran's blood urea nitrogen BUN ranged from 23 to 27 mg% and 
serum creatinine ranged from 1.5 to 1.8 mg%.  

In an October 2007 VA examination, the Veteran denied any history 
of heart attack, stroke, syncope, paroxysmal nocturnal dyspnea, 
or orthopnea.  She was reportedly relatively active, physically, 
but was limited by her orthopedic illnesses.  The Veteran was 
able to climb stairs and do chores around the house without any 
chest pain or undue shortness of breath.  Her metabolic 
equivalents (METs) were estimated at greater than seven and she 
constantly was on multiple medications but did not recall their 
names or dosages.  The Veteran's blood pressures at this time 
were 95/65, 99/73 and 106/75.  She was noted to appear in no 
obvious distress.  A cardiovascular exam demonstrated normal S1 
and S2, no murmurs, rubs or gallops, and no bruits appreciated 
over carotids.  Clinical and diagnostic testing revealed BUN of 
16 mg% and creatinine of 1.3 mg%.  A urinalysis was negative.  
The Veteran was diagnosed with essential hypertension and chronic 
kidney disease.  The examiner found that the lab values of serum 
creatinine ranging from 1.8 to 1.3 mg% indicated that, by current 
definition, the Veteran had chronic kidney disease, which was 
additionally supported by her renal ultrasound done in Germany 
showing her kidney was shrunken.  

After a careful and considered review of the record evidence, the 
Board finds that the Veteran's hypertension with chronic renal 
insufficiency and a history of left ventricular hypertrophy does 
not warrant an initial disability rating in excess of 60 percent 
at any time since the effective date of service connection on 
April 5, 2006.  Initially, the Board notes that 60 percent is the 
maximum assignable disability rating under Diagnostic Code 7010 
and therefore she cannot obtain a higher disability rating under 
this diagnostic criteria.  The objective medical evidence of 
record reflects findings of BUN ranging from 14 to 37 mg% and 
creatinine ranging from 1.2 to 1.8 mg%, with no findings of 
persistent edema and albuminuria or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  The Board notes that while symptoms of 
fatigue and weakness were also noted on one occasion in service, 
these were associated with the Veteran's hypothyroidism 
disability and not her chronic renal failure.  Moreover, the 
Veteran reported in the May 2006 and October 2007 VA examinations 
that she had having elevated creatinine since a hypertensive 
emergency in May 2005 but had no problems thus far and no other 
renal issues, she did not require dialysis, and she was 
relatively active, physically, but was limited by her orthopedic 
illnesses.  

As such the Board finds that the Veteran's hypertension with 
chronic renal insufficiency and a history of left ventricular 
hypertrophy does not warrant an initial disability rating in 
excess of 60 percent under Diagnostic Code7534, as the evidence 
of record does not reflect any findings of persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 60 percent at any time 
since the effective date of service connection for hypertension 
with chronic renal insufficiency and a history of left 
ventricular hypertrophy on April 5, 2006.  See Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the Veteran's disability has 
been no more than 60 percent disabling since the effective date 
of her award, so her rating cannot be "staged" because this 
represents her greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial disability rating in excess of 60 
percent for hypertension with chronic renal insufficiency and a 
history of left ventricular hypertrophy is not warranted at any 
time since the effective date of service connection on April 5, 
2006.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


2.  Lumbar Spine Strain 

The Veteran's current lumbar spine strain is rated under 
Diagnostic Code 5237.  Disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2010).  Under the General Rating 
Formula for Diseases and Injuries of the Spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease: 

A 10 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2010).

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a (2010).

Note (4) provides that the rater is to round each range of motion 
measurement to the nearest five degrees.  38 C.F.R. § 4.71a 
(2010).

Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the  following: difficulty walking because of a limited line of  
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal  margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or  cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a (2010).

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except when 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (2010).

The Veteran contends that her current lumbar spine strain 
warrants a higher disability rating.  In her February 2007 VA 
form 9, the Veteran claimed that the severity of her back 
disability is higher than the 40 percent disability rating 
assigned as evidence by her increased medication.  

Service treatment reports and private treatment records within a 
year of the Veteran's claim, from April 2005, to March 2006 
reflect that in June 2005 the Veteran reported taking Motrin for 
back knee and foot pain and x-rays of the lumbosacral spine were 
ordered.  She was provided an examination in October 2005, 
pursuant to a Medical/Physical Evaluation Board assessment for 
several disabilities, including mechanical low back pain.  In the 
October 2005 examination, the Veteran reported that she had low 
back pain in January 2005, prior to deployment and was evaluated 
in June 2005 with normal x-rays of the lumbar spine.  She 
reported that she continued to experience some lower back pain 
but no other pathology at the time.  A physical examination of 
the back revealed mild lumbosacral tenderness to palpation, some 
tightness in the lumbosacral area, pulling and tight with 
movement and right spasm in the lumbosacral area.  Range of 
motion of the lumbar spine included flexion to 40 degrees, 
extension to 15 degrees, lateral flexion to 15 degrees on both 
the right and left and rotation to 15 degrees on both the right 
and left.  A radiology report of the lumbosacral spine revealed 
no pathology.  

VA outpatient treatment reports from April 2006 reflect that the 
Veteran complained of chronic low back pain. At this time, 
physical findings reflected no costovertebral angle tenderness 
and no point tenderness of vertebrae or sacroiliac joints.  The 
Veteran was diagnosed with chronic low back pain.  

In a May 2006 VA examination, the Veteran reported having severe 
pain of a nine out of 10 for the back that radiates down into her 
upper right hip.  She stated that the pain affected her ability 
to walk less than a quarter of a mile before having to stop.  The 
Veteran denied any aggravating factors since she contended that 
she had a high level of severe pain already.  She also denied any 
incapacitating episodes requiring prescribed bed rest and denied 
any flare-ups.  She contended that this condition contributed to 
her inability to work as a housekeeper, her civilian occupation 
and that she was unable to stay on her feet and bend.  A physical 
examination revealed lumbar spine flexion to 30 degrees with 
pain, extension to 10 degrees with pain, lateral flexion to 20 
degrees with pain on both the right and left, and rotation to 30 
degrees with pain on both the right and left.  Range of motion 
was not additionally limited by pain, fatigue, weakness, or the 
lack of endurance on repetitive use.  The examination of the 
lumbar spine was without spasms.  The lumbar spine was positive 
for tenderness with light touch.  Straight leg raises were 
negative bilaterally.  Neurological motor was 5/5, with adequate 
build and tone.  Sensory was intact.  Deep tendon reflexes were 
2+, symmetrical and the Veteran had an antalgic gait.  X-rays of 
the lumbar spine were negative.

VA outpatient treatment reports from May 2006 to November 2007 
reflect that, in November 2006, the Veteran reported that she 
utilized a cane to ambulate due to her chronic low back pain, 
however, at this time she was solely treated for a wrist problem 
and no examination, treatment or diagnosis was provided for the 
low back.  Subsequently in November 2006, a VA treatment provider 
noted the Veteran had low back pain which was fairly stable 
lately with conservative measures.  She was also treated for and 
diagnosed with low back pain in January 2007.  

In an October 2007 VA examination, the Veteran reported that she 
had no surgery on her back and her current complaints included 
sharp pain in the lower back that increased with prolonged 
walking.  There was no radiation of pain, the pain did affect her 
ability to walk.  The Veteran used a "Rolator" walker to walk 
into the examination.  She reported no incapacitating episodes in 
the last 12 months and was currently unemployed.  Her activities 
of daily living were affected, in that her back was constantly 
painful and made it difficult to walk.  No flare-ups were 
reported.  Pain was described as constant, day in and day out.  A 
physical examination revealed lumbar flexion to 30 degrees with 
pain throughout with no further flexion, extension to 10 degrees 
with pain throughout, lateral flexion to 30 degrees on both the 
left and right side with pain and rotation to 10 degrees to 
either side with pain in rotation.  No paravertebral muscle spasm 
was noted.  No tenderness was appreciated.  Straight leg raising 
sign was negative.  Motor strength was 5/5 and symmetrical.  
Sensory was intact to light touch and the Veteran used a walker 
for the gait which was normal.  The examiner found that there was 
no change in the range of motion, secondary to pain or fatigue, 
following repetitive use on this examination.  

After a careful and considered review of the record evidence, the 
Board finds that the Veteran's lumbar spine strain does not 
warrant an initial disability rating in excess of 40 percent at 
any time since the effective date of service connection on April 
5, 2006.  In this regard, the Board notes that the objective 
findings of record reflect that, from within one year of the 
Veteran's date of claim through November 2007, the Veteran's 
spine reflected a limited range of motion with flexion ranging 
from 30 to 40 degrees, extension ranging from 10 to 15 degrees, 
lateral flexion ranging from 15 to 30 degrees and rotation 
ranging from 10 to 30 degrees.  The objective evidence of record 
also demonstrates that the Veteran had no additional limitation 
of joint motion or function due to pain, fatigue, weakness, or 
the lack of endurance on repetitive use and no findings of 
unfavorable ankylosis of any portion of the spine have been 
demonstrated by clinical examination.  

The Board also notes that while the Veteran reported in the VA 
examinations that she has constant every day severe low back pain 
which pain affected her ability to walk such that she used a 
walker, the clinical evidence of record from within one year of 
the Veteran's date of claim through November 2007, reflects that 
she was evaluated for low back pain on two occasions during her 
active service in June 2005 and when she was provided an 
examination in October 2005, pursuant to a Medical/Physical 
Evaluation Board assessment and she received treatment at the VA 
on approximately four occasions for low back pain after her 
active service in April 2006, November 2006 and January 2007.  In 
addition, while she reported that she used a cane to ambulate to 
her chronic low back pain in November 2006, a VA treatment 
provider also reported in November 2006 that her low back pain 
was fairly stable lately with conservative measures.  Moreover, 
the clinical evaluations from the May 2006 and October 2007 VA 
examinations reflect the Veteran had no muscle spasm, tenderness 
to light touch, negative straight leg raising, motor strength was 
5/5, sensory was intact to light touch, neurological motor was 
5/5, with adequate build and tone and deep tendon reflexes were 
2+, symmetrical.  Finally, while the May 2006 VA examination 
noted the Veteran had an antalgic gait, the October 2007 VA 
examination found the Veteran used a walker for the gait which 
was normal.  

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record did not note any additional limitation 
of motion or function of the spine demonstrated upon repetitive 
motion that would support an evaluation in excess of the 40 
disability rating presently assigned.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. 
§§ 4.45, 4.59 (2010).  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 40 percent at any time 
since the effective date of service connection for lumbar spine 
strain on April 5, 2006.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the Veteran's disability has been no more than 40 
percent disabling since the effective date of her award, so her 
rating cannot be "staged" because this represents her greatest 
level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial disability rating in excess of 40 
percent for lumbar spine strain is not warranted at any time 
since the effective date of service connection on April 5, 2006.  
Since the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


3.  Plantar Fasciitis with Calcaneal Spurs

The Veteran's plantar fasciitis with calcaneal spurs is currently 
rated under Diagnostic Code 5276 which provides ratings for 
acquired flatfoot.  See 38 C.F.R. § 4.71a (2010).  Under this 
diagnostic code, a 10 percent rating is warranted for moderate 
unilateral or bilateral flatfoot where the weight-bearing line is 
over or medial to the great toe and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet.  A 
30 percent rating is warranted for severe bilateral flatfoot, 
manifested by marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent rating is 
warranted for pronounced bilateral flatfoot manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
achilles on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a.

The Veteran contends that her plantar fasciitis with calcaneal 
spurs warrants an initial disability rating in excess of 10 
percent.  In her February 2007 VA form 9, the Veteran reported 
that she had limited use of the bilateral feet because of pain 
and a severe muscle disability.  She also reported that she used 
a walker.  

Service treatment reports and private treatment records within a 
year of the Veteran's claim, from April 2005, to March 2006 
reflect that the Veteran was treated on several occasions for 
pain in the feet.  In May 2005, clinical findings of the 
Veteran's feet revealed a normal appearance with tenderness on 
palpation of the medial plantar aspect of the heel of both feet.  
A subsequent clinical evaluation of the feet, performed in May 
2005, reflects physical findings of an abnormal medical 
longitudinal arch of the foot, pes planus, tenderness on 
palpation of both heels, pain of the plantar aspect of both feet 
elicited by motion, no swelling, no erythema, no induration, and 
no abnormal warmth.  Clinical evaluations of the feet performed 
in June 2005, August 2005 and September 2005 revealed physical 
findings of an abnormal medical longitudinal arch of the foot, 
pes planus, no swelling, no erythema, no induration, no abnormal 
warmth, no tenderness on palpation of both heels, and no pain of 
the plantar aspect of both feet elicited by motion.  

The Veteran was provided an examination in service in October 
2005, pursuant to a Medical/Physical Evaluation Board Assessment 
for several disabilities, including bilateral foot pain with 
plantar fasciitis.  She reported chronic foot pain with great 
difficulty functioning, particularly walking, marching and 
standing.  The service treatment provider noted that the 
Veteran's diagnosis was chronic, recurrent plantar fasciitis, 
unresponsive to conservative care with functional limitations of 
military duties.  She was also noted to have been placed in a 
cast for 6 weeks during May 2005 to June 2005 with some initial 
improvement, but since that time, the symptoms returned and 
persisted.  The Veteran reported she had inserts but also had 
ankle, knee and hip pain secondary to her foot pain.  The service 
treatment provider noted that foot x-rays showed plantar 
calcaneal spurs.  A physical examination of the bilateral feet 
showed abnormalities, tenderness to palpation under the plantar 
fascia area, soreness over the lateral foot, bilaterally, a 
normal arch and no pes planus.  X-rays of the feet revealed 
minimal calcaneal spurring.  

In a May 2006 VA examination, the Veteran reported she had 
constant moderate pain in both feet, with pain being a six out of 
10.  She denied weakness, fatigability, however, standing more 
than 20 minutes or walking more than a quarter of a mile would 
bring on severe, seven out of 10 pain.  Pain was reported to 
increase later in the day.  The Veteran denied any early morning 
acute pain upon rising, however, the severe pain would occur 
every day and last three hours.  She reported that she has not 
been able to work as a housekeeper due to this and other 
disabilities.  A physical examination revealed that the skin was 
without corns, calluses or edema, the toes were midline without 
deformities, the nails were clear without thickening and the 
pulses were 2+.  There was no restricted motion of the toes or 
great toes with plantar flexion or dorsiflexion and there was no 
painful motion.  There was tenderness noted throughout the feet.  
Hypermobility of the arches with weight bearing on the left with 
full reconstitution was noted.  With non weight bearing, there 
was no weakness or instability and the Veteran's gait was 
antalgic with a cane.  There was no pain found upon manipulation 
of the Achilles.  On tenderness, there was pain at the attachment 
site of the plantar fascia at the calcaneus, bilaterally.  X-rays 
of the feet demonstrate calcaneal spurs at the attachment site of 
the Achilles tendon and plantar fascia on the right.  On the left 
there was a small spur at the attachment side of the plantar 
fascia.  The X-ray was inconclusive for mild pes planus on the 
right.  The examiner commented that, given the full 
reconstitution of the arches on non weight bearing, a diagnosis 
would not be in order for that.  

In an October 2007 VA examination, the Veteran reported she 
currently had pain in her feet, requiring her to walk more on the 
sides of her feet as opposed to walking directly on the heel 
itself which was painful for her to tolerate.  She reportedly was 
not working, secondary to disability.  The Veteran's feet 
reportedly affected her ability to walk as well as her ability to 
stand, thereby affecting her activities of daily living.  No 
flare-ups were reported.  A physical examination of both feet 
revealed no corns, calluses or edema.  Pes planus was noted on 
the right.  No tenderness of the Achilles tendon was found.  The 
Achilles tendon alignment was normal.  No painful motion or 
restricted motion was found.  There was tenderness in both heels.  
There was no evidence of abnormal weight bearing, weakness or 
instability.  No additional pain was noted.  

VA outpatient treatment reports of record for the period of this 
appeal do not reflect any complaints or findings related to the 
Veteran's bilateral foot disabilities.   

After a careful and considered review of the record evidence, the 
Board finds that the Veteran's plantar fasciitis with calcaneal 
spurs does not warrant an initial evaluation in excess of 10 
percent at any time since the effective date of service 
connection on April 5. 2006.  The subjective evidence of record 
reflects that the Veteran has complained of chronic and constant 
moderate to severe foot pain with pain requiring her to walk more 
on the sides of her feet and causing great difficulty 
functioning, affecting her ability to walk and stand, thereby 
affecting her activities of daily living.  The objective findings 
of record reflect tenderness on palpation and throughout the feet 
with pain, one instance of pain of the plantar aspect of both 
feet elicited by motion, no swelling, no erythema, no induration, 
no abnormal warmth, soreness over the lateral foot, X-ray 
evidence of minimal calcaneal spurring, no restricted motion of 
the toes or great toes with plantar flexion or dorsiflexion, no 
painful motion or restricted motion, hypermobility of the arches 
with weight bearing on the left with full reconstitution, no 
weakness or instability, no pain upon manipulation of the 
Achilles and no abnormal weight bearing.  

The objective findings of record also demonstrate that the 
Veteran had an antalgic gait with a cane and later used a walker, 
demonstrating a normal gait.  In the May 2006 VA examination, the 
Veteran denied any weakness or fatigability.  In addition, the 
Veteran reported in a November 2006 VA medical record, that she 
utilized a cane to ambulate due to her chronic low back pain, and 
not her feet.  

While the Veteran reported that she had constant moderate to 
severe foot pain, requiring her to walk more on the sides of her 
feet and affecting her ability to walk and stand, the medical 
evidence of record from within a year of her claim through 
October 2007 demonstrates no findings of a foot deformity, pain 
on manipulation, swelling or edema, weakness, fatigability, 
instability, painful or restricted motion or abnormal weight 
bearing.  Even considering the Veteran's subjective complaints of 
pain, the medical evidence of record did not note any additional 
limitation of motion or function of the feet demonstrated upon 
repetitive motion that would support an evaluation in excess of 
the 10 disability rating presently assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 
38 C.F.R. §§ 4.45, 4.59 (2010).  

As such the Board finds that the Veteran's plantar fasciitis with 
calcaneal spurs does not warrant an initial disability rating in 
excess of 10 percent under Diagnostic Code 5276, as the evidence 
of record does not reflect any findings of severe bilateral 
flatfoot, manifested by marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, which would warrant 
a 30 percent rating bilaterally.  

The Board has also considered other applicable rating codes, 
however, the absence of objective evidence of unilateral or 
bilateral claw foot, or other moderately severe or severe 
impairment indicated in Diagnostic Codes 5278, 5283, and 5284, 
relative to foot impairment, the Board further concludes that a 
rating in excess of 10 percent is not shown to be warranted under 
the rating schedule.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 10 percent at any time 
since the effective date of service connection for plantar 
fasciitis with calcaneal spurs on April 5, 2006.  See Fenderson, 
12 Vet. App. at 125-26.  That is to say, the Veteran's disability 
has been no more than 10 percent disabling since the effective 
date of her award, so her rating cannot be "staged" because this 
represents her greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial disability rating in excess of 10 
percent for plantar fasciitis with calcaneal spurs is not 
warranted at any time since the effective date of service 
connection on April 5, 2006.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from her hypertension with 
chronic renal insufficiency and a history of left ventricular 
hypertrophy, lumbar spine strain, and plantar fasciitis with 
calcaneal spurs and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
id.  Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

An initial disability rating in excess of 60 percent for 
hypertension with chronic renal insufficiency and a history of 
left ventricular hypertrophy is denied.  

An initial disability rating in excess of 40 percent for lumbar 
spine strain is denied.  

An initial disability rating in excess of 10 percent for plantar 
fasciitis with calcaneal spurs is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


